Turcotte, PJ.
This case game to the Appellate Division on a petition to establish a report that had been disallowed by the trial judge without giving any reason. Dist./ Ct. Mun. R. Civ. P., Rule 64(c)(4), (c)(5) and (e) provides that a report may be disallowed for failure to comply with an order as to form, or because the report did not conform to the facts. If disallowed for any reason the trial justice shall set forth in writing the facts and reasons for the disallowance. This procedure is required in anticipation of a petition to establish the report toward the end that the petition to establish be allowed or denied by the Appellate Division. In order to decide whether the petition to establish be allowed or denied the true facts must be known by the Appellate Division, or that the petition failed to comply with an order of the court
Case is recommitted for amplification, and the trial judge is to set out in writing the facts and reasons for the disallowance.